&2,fcNI
COURT    OF    CRIMINAL       APPEALS
Att:    Abel Acosta#          Clerk                                  February 16,       2015
P.O.    Box    12308
Austin,       Texas 78711




Re:                   APPLICANT'S        PRO SE REQUEST FOR LEAVE TO
                      FILE    A   PROPOSED    ORDER   DESIGNATING          ISSUE
               "-    •     AND    ORDER   FOR     FILLING   AFFIDAVITS
       WRIT NO.       WR-82,851-01;        Trail Cause No.          11-04-04686-CR-(1)



Dear    Mr.    Acosta,


     Enclosed        please       find    APPLICANT'S        PRO     SE     REQUEST FOR LEAVE
TO     FILE A PROPOSED ORDER DESIGNATING ISSUE* AND ORDER FOR FILLING
AFFIDAVITS,          in the above-styled and numbered cause.
     Please     file      said     motion and bring          it to the attention of the
Court,        also       conformation        of    receipt     is        requested.   Thank You
for your effective assistance in this mater.




                                             Sincerely,
                                                      /s/     ^O^lM^J^Bj^l
                                                            DARYL LEE BEESON #1788958
                                                            Michael Unit
                                                            2664    FM    2054
                                                            Tennessee Colony, TX.           75886




                                                                          RECEIVED IN' .
                                                                     COURT OF CRIMINAL APPEALS
                                                                             FEB 2? 2015

                                                                             el Acosta, Cleric
                                     WRIT NO.       WR-82,851-01

                           TRIAL CAUSE NO.             11-04-04686-CR-(1)


EX    PARTE                                             §      IN   THE   COURT    OF
                                                        §
DARYL       LEE       BEESON,                           §     CRIMINAL      APPEALS
                         Applicant                      §
                                                        §     AUSTIN,      TEXAS



                         APPLICANT'S PRO SE REQUEST FOR LEAVE TO
                         FILE    A PROPOSED ORDER DESIGNATING ISSUE
                                AND ORDER FOR FILLING AFFIDAVIT



TO    THE       HONORABLE       COURT   OF    CRIMINAL       APPEALS:

     Having           considered        the    application           for writ of habeas corpus

in        the     above-captioned              cause        and the State's original answer,

this        Court        should      find that the issue of whether the applicant

was        denied        effective        assistance           of    counsel still needs            to be

resolved in the present case.

     Therefore,           pursuant        to       Article         11.07,§3(d), the lower court

should           be     ordered      to       resolve        the    above-cited         issue and    then

reenter its findings of fact.

     To     assist        said court in resolving these factual issues, trial

counsel           should        be   ORDERED to file an affidavit summarizing his

actions           as     counsel        for the applicant in the primary case, writ

No. WR-82,851-01; trail cause No. 11-04-04686-CR-(1), and specif

ically responding to the following:

           1. Why  counseler  failed  to   investigate  or present
              expert  testimony  regarding   complainant's  mental
                 or    emotional     state?


           2. Why ' counseler             failed to request for jury instruc
                 tions     pursuant           to    Article 38.23 & 38.22,               section
                 § 7?

           3. Why        counseler        failed        to invoke applicant's right
                 to    confrontation          clause?




                                                       (1)
           4. Why        counseler           failed           to    impeach State's witness,
              at punishment?

     Lawrence           McCotter,           should           be    ORDERED to file said affidavit

with        the     Post-Conviction Writs Division of the                            District      Clerk's

Office,           301     North           Main        Street,       P.O.   Box    2985,   Conroe,    Texas

77305,       within THIRTY DAYS of the signing of this order.

     The     Clerk        of        the Court          should also be ORDERED to send a copy

of this order to the applicant,                               DARYL LEE BEESON #1788958, Michael

Unit,        2664        FM     2054,        Tennessee Colony,             Texas 75886; and a copy

to        counsel        for        the     State,           Brent Chapell,       Assistance District

Attorney,           207        W.     phillips,              Second Floor, Conroe,            Texas 77301,

and        to serve a copy of this order, along with the State's answer

to:


             Lawrence McCotter (Trial Counsel)
             Rick Brass (Trial Counsel)
             207 Simonton                                                                 ;
             Conroe,          Texas       77301



     When     the        affidavits              of     Lawrence       McCoteer    and    Rick Brass   are

received,,          the Clerk is ORDERED to send a copy of said affidavits

to the        applicant              and     a        copy        to the State,    it is also ORDERED

a copy        to 'be sent to the Judge Presiding,                              221st District Court,

Montgomery,             County,       Texas.

     By     the     following              signature,             the Court adopts the Applicant's

Proposed           Order        Designating              Issue        and for Filing Affidavits in

Writ No.          WR-82,851-01;             trial Cause No.             11-04-04686-CR-(1).


Signed this                    day of                                , 2015.



                                                       /s/
                                                                       PRESIDING    JUDGE


I.L.A.




                                                             (2)